DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, figures 1A-1C and 2, claims 1-11 in the reply filed on May 28, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2020 was considered by the examiner.

Drawings
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 10 and 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is Examiner understanding that there are no drawings currently filed that include the subject matter of claims 10 and 11. 
	


Specification
The disclosure is objected to because of the following informalities:
In ¶ 0073, Applicant needs to add “not shown” next to the “another gate electrode (lower gate electrode)”.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chang et al. (US 2015/0001534 A1) (“Chang”).
Regarding claims 1, Chang teaches at least in figure 1E:
a substrate (110); 
an oxide semiconductor layer (132/134) supported by the substrate (110), 
the oxide semiconductor layer (132/134) including a first region (region around S), a second region (region around D), and a channel region (W2’ region) located between the first region and the second region (S and D); 
a gate electrode (160) provided on the channel region (W2’ region) of the oxide semiconductor layer (130’) so as to overlap the channel region W2’ region) with a gate insulating layer (140’/150’) interposed therebetween, 
the gate electrode (160) overlapping the channel region (W2’ region) of the oxide semiconductor layer (130’) but overlapping none of the first region and the second region when viewed in a normal direction of the substrate (this is shown in figure 1E); 
a source electrode (180) electrically coupled with the first region of the oxide semiconductor layer (region around S); and 

wherein the channel region (W2’ region) of the oxide semiconductor layer (130’) has a greater thickness than the first region and the second region (130’ is thicker in W2’ region than in the region around S or D), 
the oxide semiconductor layer (130’) includes a lower layer (132) and an upper layer (134’) provided on part of the lower layer (132), and 
the channel region (130’) includes the upper layer and the lower layer (130’), and each of the first region and the second region (region around S and D) includes the lower layer (132) but does not include the upper layer (134’).
Regarding claim 8, Chang teaches at least in figure 1E:
wherein a lateral surface of the gate electrode (160), a lateral surface of the gate insulating layer (140’/150’), and at least part of a lateral surface of the oxide semiconductor layer (134’) are aligned with one another (all elements are aligned with each other).
Regarding claim 9, Chang teaches at least in figure 1E:
wherein the oxide semiconductor layer (132/134) contains In, Ga and Zn (¶ 0022).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in light of evidentiary reference Yu (US 6,475,890 B1) (“Yu”).
Regarding claim 2, Chang teaches at least in figure 1E:
That T2, the thickness of 134’, can be thicker than T1, the thickness of 132. ¶ 0027.
Chang does not teach how much thicker.

Yu teaches at least in figure 10:
wherein a thickness of the first region and the second region (338) is not less than 1/4 and not more than 1/2 of a thickness of the channel region (336 and 338) (col. 5 at lines 29-40, where the height of 342 is half the total height. Thus, the height of 338 is ½ the height of 336/342).

It would have been obvious to one of ordinary skill in the art to combine Yu with Chang because Chang does not teach the exact thickness, or height, of the oxide semiconductor layers. Therefore, one of ordinary skill in the art would have looked to similar structures in the art to develop a starting point for the thickness/height. This search would lead them to Yu which shows a similar channel structure of Chang. From this point they could perform routine experimentation in the art to refine the relative dimensions of each layer consistent with Chang.

Claims 3-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Morosawa et al. (US 2011/0240998 A1) (“Morosawa”).
Regarding claim 3, Chang does not necessarily teach:
wherein the oxide semiconductor layer includes a low-resistance region at an upper surface of the first region and the second region, the low-resistance region having lower specific resistance than the channel region.

Morosawa teaches at least in figures 3A-C:
wherein the oxide semiconductor layer (20) includes a low-resistance region at an upper surface of the first region (21 in 20S) and the second region (21 in 20D), the low-resistance region having lower specific resistance than the channel region (¶ 0129).
It would have been obvious to one of ordinary skill in the art to combine Morosawa with Chang and form the low resistance regions 21 into the oxide semiconductor of Chang because Morosawa teaches that by creating the low resistance regions in the oxide semiconductor one can reduce the parasitic capacitance of the device, stabilize this characteristic, and achieve a higher quality display using this device. ¶ 0052.
Regarding claim 4, the combination of Chang and Morosawa would result in:
wherein the low-resistance region is also provided at a lateral surface of the upper layer of the oxide semiconductor layer.
This is because as shown in Morosaw figure 3A the low resistance region 21 is caused by the interaction of the Al metal film 50A with the oxide semiconductor. ¶ 0124. And, the Al metal film 50A is spread across the entire device. Thus, when one performs this on the device of Chang 
Regarding claims 5-6, the combination of Chang and Morosawa would result in:
wherein the low-resistance region (Morosawa 21) contains a first metal element (Morosawa ¶ 0124, where the metal to form 21 can be Al, or Ti) while the channel region (Morosawa 20; Chang W2’ region) does not contain the first metal element or contains the first metal element at a lower density than in the low-resistance region (as shown in Morosawa figure 3C the dopant into 21 does not extend into the channel, thus, the combination with Chang would not result in the dopant entering the channel of Chang), and 
an insulative film (Morosawa 50) is provided on the low-resistance region (Morosawa 21) so as to be in contact with the low-resistance region (Morosawa21), 
the insulative film (50) containing an oxide of the first metal element (¶ 0113, where 50 can be Aluminum oxide, and 50 is aluminum that is used to form 21).
Regarding claim 7, the combination of Chang and Morosawa would result in:
further comprising an upper insulating layer (Morosawa 50) covering the oxide semiconductor layer (Morosawa 20; Chang130’), the gate insulating layer (Morosawa 30; Chang 140’150’) and the gate electrode (Morosawa 40; Chang 160), 
wherein the source electrode (Morosawa 70S; Chang 180) is electrically coupled with the first region (Morosawa 20S; Chang region around S) in a first opening provided in the upper insulating layer (see figure 1 of Morosawa), and 
the drain electrode (Morosawa 70D; Chang 190)is electrically coupled with the second region (Morosawa 20D; Chang region around D) in a second opening provided in the upper insulating layer (see figure 1 of Morosawa).
Regarding claim 10, Morosawa teaches at least in figures 30-31:
a display region which has a plurality of pixels; and a pixel circuit arranged so as to correspond to respective ones of the plurality of pixels, wherein the pixel circuit includes the thin film transistor (this is shown in figures 30-31, where figure 31 shows that each pixel 10R, 10G, and 10B, has a thin film transistor Tr1 and Tr2. Futher, figure 30 shows that there is an array of pixel. Therefore, Morosawa teaches this limitation).
Regarding claim 11, Morosawa teaches at least in figures 30-31:
a current-driven light emitting device arranged so as to correspond to respective one of the plurality of pixels, wherein the pixel circuit drives the light emitting device (Tr1 drives 10R, 10G, 10B).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822